            Case 2:20-cv-00983-TSZ Document 11-1 Filed 07/23/20 Page 1 of 2



 1                                                                       Hon. Thomas S. Zilly
                                                    Note on Motion Calendar: August 21, 2020
 2                                                                 (Oral Argument Requested)

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9
     HUNTERS CAPITAL, LLC, a Washington
10   limited liability company, NORTHWEST
     LIQUOR AND WINE LLC, a Washington
11   limited liability company, SRJ ENTERPRISES,    No.   2:20-CV-00983
     d/b/a CAR TENDER, a Washington
12   corporation, THE RICHMARK COMPANY
     d/b/a RICHMARK LABEL, a Washington             [PROPOSED] ORDER GRANTING
13   company, SAGE PHYSICAL THERAPY                 DEFENDANT’S MOTION TO DISMISS
     PLLC, a Washington professional limited        PURSUANT TO 12(b)(6)
14   liability company, KATHLEEN CAPLES, an
     individual, ONYX HOMEOWNERS
15   ASSOCIATION, a Washington registered
     homeowners association, WADE BILLER, an
16   individual, MADRONA REAL ESTATE
     SERVICES LLC, a Washington limited liability
17   company, MADRONA REAL ESTATE
     INVESTORS IV LLC, a Washington limited
18   liability company, MADRONA REAL
     ESTATE INVESTORS VI LLC, a Washington
19   limited liability company, 12TH AND PIKE
     ASSOCIATES LLC, a Washington limited
20   liability company, REDSIDE PARTNERS
     LLC, a Washington limited liability company,
21   MAGDALENA SKY, an individual, OLIVE ST
     APARTMENTS LLC, a Washington limited
22   liability corporation, and BERGMAN’S LOCK
     AND KEY SERVICES LLC, a Washington
23   limited liability company, on behalf of


      [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO                      Peter S. Holmes
                                                                           Seattle City Attorney
      DISMISS PURSUANT TO 12(b)(6) - 1                                     701 5th Avenue, Suite 2050
                                                                           Seattle, WA 98104-7095
      2:20-CV-00983                                                        (206) 684-8200
             Case 2:20-cv-00983-TSZ Document 11-1 Filed 07/23/20 Page 2 of 2



 1   themselves and others similarly situated,

 2                                  Plaintiffs,

 3                   vs.

 4   CITY OF SEATTLE,

 5                                  Defendant.

 6
            THE COURT, having read and considered Defendant’s Motion to Dismiss pursuant to
 7
     CR 12(b)(6); Plaintiffs’ response, if any; and Defendant’s reply, if any; and having considered
 8
     the records and files herein, NOW, THEREFORE,
 9
            IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss pursuant to CR
10
     12(b)(6) is GRANTED and Plaintiffs’ Complaint is DISMISSED WITH PREJUDICE.
11
            DATED this ____ day of ________, 2020.
12
                                                           ________________________________
13                                                               Hon. Thomas S. Zilly

14   Presented By:

15                   PETER S. HOLMES
                     Seattle City Attorney
16
            By:      /s/ Joseph Groshong
17                   Joseph Groshong, WSBA# 41593
                     Assistant City Attorney
18                   E-mail: Joseph.Groshong@seattle.gov
                     Seattle City Attorney’s Office
19                   701 Fifth Avenue, Suite 2050
                     Seattle, WA 98104
20                   Phone: (206) 684-8200

21                   Attorneys for Defendant City of Seattle

22

23

      [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO                               Peter S. Holmes
                                                                                    Seattle City Attorney
      DISMISS PURSUANT TO 12(b)(6) - 2                                              701 5th Avenue, Suite 2050
                                                                                    Seattle, WA 98104-7095
      2:20-CV-00983                                                                 (206) 684-8200
